METHODS OF JOINING AND REPAIRING COMPOSITE COMPONENTS

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Applicant’s request for reconsideration filed October 20, 2020, was received.  Claims 1, 13, and 19-20 were amended.  Claims 5-6 and 15 were canceled.  Claims 21-23 were added.
The text of those sections of Title 35, U.S. Code, not included in this action can be found in the Office action issued July 20, 2020.

Claim Objections
Claim 22 is objected to because of the following informalities:  In claim 22, line 3, “a first mating surface” should be –the first mating surface–.  Appropriate correction is required.

Claim Rejections—35 USC §102
The rejections under 35 U.S.C. 102(a)(1) of claims 1-7, 9, 11, and 13-16 as being anticipated by Malasse et al. (US 2013/0092309) are withdrawn because independent claims 1 and 13 have been amended.

Claim(s) 1-4, 9, 11, 13-14, 16, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weissfloch (DE 39 13 723, newly cited).
Regarding claim 1, Weissfloch teaches a method for joining thermoplastic components [0001] comprising: providing a first thermoplastic component 1 and a second thermoplastic component 2 comprising a first joint portion 7 and a second joint portion 8, respectively, at least a portion of a surface area of each of the first and second joint portions 7, 8 comprising a respective first and second mating surface (upper surface of first joint portion 7 and lower surface of second joint portion 8 in the figures) (Fig. 1-2, 4; [0021-0022, 0024]); positioning the first and second mating surfaces of the respective first and second joint portions 7, 8 in contact with one another (to produce overlap area 9) (Fig. 1-2, 4; [0022, 0025]); consolidating the first and second joint portions 7, 8 with a press system (welding system 15 comprising heating blades 39, 40, which apply pressure to the overlap area 9) (Fig. 3-4; [0010-0011, 0013, 0027, 0031]); and fusion-joining the first and second joint portions 7, 8, wherein the press system 15 forms a first interface with a first surface (lower surface of first joint portion 7 in the figures, upon which lower heating blade 40 presses) of at least one of the first and second joint portions 7, 8 and a second interface with a second surface (upper surface of second joint portion 8 in the figures, upon which upper heating blade 39 presses) of at least one of the first and second joint portions 7, 8 opposite the first and second joint portions 7, 8 from the first interface and wherein the first and second surfaces are different than the first and second mating surfaces (Fig. 1-2, 4; [0031]), and wherein fusion-joining the first and second joint portions 7, 8 comprises melting an entire volume of the first and second joint portions 7, 8 to form a fused unitary portion of 
Regarding claim 2, Weissfloch teaches that the unitary portion results from a homogeneous temperature distribution achieved in the first and second joint portions 7, 8, which produces an intimate connection between the first and second joint portions 7, 8 that mixes the fiber reinforcements thereof (Abstract; [0001, 0010, 0012, 0014, 0023, 0031]).   Hence, the unitary portion of Weissfloch is considered to be a homogeneous portion.
Regarding claim 3, Weissfloch teaches that the first and second mating surfaces have a load bearing joint configuration, i.e., that the joint achieves the useful strength desired of fiber-reinforced composite materials [0005-0006, 0008, 0011, 0021, 0023].
Regarding claim 4, the step of fusion-joining the first and second joint portions includes applying a heat and a pressure to the first and second joint portions simultaneously [0007, 0009, 0014].
Regarding claim 9, the first and second joint portions 7, 8 comprise a volume of the respective first and second thermoplastic components 1, 2 (Fig. 1-2; [0021-0022, 0024]).
Regarding claim 11, a first material of the first component 1 and a second material of the second component 2 each include at least one ply having a plurality of reinforcing fibers 12 (Fig. 1-2; [0021, 0023]).


Regarding claim 16, a first material of the first component 1 and a second material of the second component 2 each include at least one ply having a plurality of reinforcing fibers 12 (Fig. 1-2; [0021, 0023]).
Regarding claim 21, the first mating surface and the second mating surface (including end faces 10, 11) each extend from the first surface to the second surface (Fig. 1-2; [0022, 0024]).

Claim Rejections—35 USC §103
Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weissfloch as applied to claims 1-4, 9, 11, 13-14, 16, and 21 above, and further in view of Silvanus et al. (US 2016/0176102, newly cited).
Regarding claim 8, Weissfloch does not explicitly teach the temperature attained during the fusion-joining step, but teaches that it is above the melting temperature of the first and second thermoplastic components 1, 2, and that the method is particularly suited to joining reinforced thermoplastic components made from high-melting thermoplastics such as PEEK (polyether ether ketone) [0005, 0012, 0021, 0031].  As evidenced by Silvanus et al., PEEK is known in the art to have a melting point of about 340°C (644°F) [0028], so that it would have been obvious to apply heat to the first and second joint portions 7, 8 of Weissfloch in the range of 600 to 800°F.
.

Claim(s) 10, 12, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weissfloch as applied to claims 1-4, 9, 11, 13-14, 16, and 21 above, and further in view of Ohki et al. (US 2017/0043526).
Regarding claim 10, Weissfloch does not specifically teach a thickness of the first and second joint portions 7, 8 disposed between the first and second interfaces, but describes the first and second thermoplastic components 1, 2 as strong and rigid plates (indicating that they are thick enough to be self-supporting) that form a joint with useful strength [0001, 0006, 0021].  Further, it is well known in the art to configure such fiber-reinforced thermoplastic components to have thicknesses of 1 mm (0.039 inches) or greater, which provides the components with adequate strength for structural applications, as evidenced by Ohki et al. (Abstract; [0082, 0251]).  Hence, it would have been obvious to a select thickness of the first and second joint portions 7, 8 of Weissfloch disposed between the first and second interfaces to be equal to or greater 
Regarding claim 12, Weissfloch does not specifically teach that the plurality of reinforcing fibers 12 in the at least one ply has a unidirectional fiber orientation.  However, it is well known in the art to provide such fiber-reinforced thermoplastic components with one or more plies having unidirectionally oriented fibers in order to maximize the tensile strength of these structures in the expected direction(s) of maximal loading, as evidenced by Ohki et al. [0059, 0085, 0099-0100]).  Therefore, it would have been obvious to one of ordinary skill in the art to provide the first and second thermoplastic components 1, 2 of Weissfloch with at least one ply having a unidirectional fiber orientation, in order to produce a structure optimized to its mechanical environment.
Regarding claim 17, Weissfloch does not specifically teach that the plurality of reinforcing fibers 12 in the at least one ply has a unidirectional fiber orientation.  However, it is well known in the art to provide such fiber-reinforced thermoplastic components with one or more plies having unidirectionally oriented fibers in order to maximize the tensile strength of these structures in the expected direction(s) of maximal loading, as evidenced by Ohki et al. [0059, 0085, 0099-0100]).  Therefore, it would have been obvious to one of ordinary skill in the art to provide the first and second thermoplastic components 1, 2 of Weissfloch with at least one ply having a unidirectional fiber orientation, in order to produce a structure optimized to its mechanical environment.

Allowable Subject Matter
Claims 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 7 would be allowable because the prior art does not teach a method for joining thermoplastic components as claimed wherein all of the second thermoplastic component is the second joint portion.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 19-20 and 23 are found allowable, and claim 22 would be found allowable if the objection to claim 22 is overcome, because the prior art does not teach a method for repairing a thermoplastic component as claimed, and particularly wherein fusion-joining the thermoplastic patch and the thermoplastic component comprises melting an entire volume of the thermoplastic patch and the joint portion to form a fused and homogeneous unitary portion.

Response to Arguments
Applicant’s arguments with respect to independent claims 1 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  With respect to independent claim 19, Applicant’s amendments are considered to distinguish the invention from the prior art, such that claim 19 and its dependent claims are found allowable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R SLAWSKI whose telephone number is (571)270-3855.  The examiner can normally be reached on 9 a.m. - 5:30 p.m. EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRIAN R SLAWSKI/Examiner, Art Unit 1745                                                                                                                                                                                                        
/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745